DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

            Claims 1 – 20 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 10, 13 and 15 – 16, the prior art of record, specifically Sun (“A 56-GS/s 8-Bit Time-Interleaved SAR ADC in 28-nm CMOS”, Electrical Engineering, Southern Methodist University, May 19, 2018) teaches of an analog front-end (AFE) device, the device comprising: an input matching network (matching network, Fig.4.1) receiving a first input and a second input of an input signal, wherein the input signal is a differential signal (VIP, VIN, Fig.4.1); a first buffer device coupled to the input matching network (Bufin, Fig.4.1); a sampler array coupled to the first buffer device (T/H core, Fig.4.1), the sampler array (i)having a plurality of sampler devices (M7 - M8, sampling switches, Page 85), (ii)being configured to receive a multi-phase clocking signal (CKTH<0> - CKTH<15>, Figures 4.1 – 4.2) (see also Figures 3.1 and 3.3) and (iii) being configured to sample the input signal in accordance with the multi-phase clocking signal (CHTH<15:0>, Fig.4.2); and a plurality of second buffer devices (output buffers, Bufout, Fig.4.1), each second buffer device being (i) coupled to a respective sampler device among the plurality of sampler devices (T/H core, Fig.4.1) and (ii) including a programmable attenuation circuit configured to programmably adjust a gain of the input signal as sampled by the sampler array (the power is programmably attenuated in the track phase, “In the track phase, the Bufout is shut down by M17-M18 cutting off the DC current and the outputs of Bufout are shorted to ground by turning on switches M15-M16”, Page 88).

           However, regarding claims 1, 10 and 15 – 16, none of the cited prior art alone or in combination provides the motivation to teach: “a programmable attenuation circuit configured to programmably adjust a gain of the input signal as sampled by the sampler array the programmable attenuation circuit having one or more programmable attenuation branches, each of the one or more programmable attenuation branches having a voltage- controlled resistor.”

           Re claim 13, none of the cited prior art alone or in combination provides the motivation to teach: “a pedestal clock bias voltage circuit coupled to the output of the first buffer device, the pedestal clock bias voltage circuit having a first resistor ladder coupled to the output of the first buffer and having a plurality of first tap points, and the pedestal clock bias voltage circuit having a first multiplexer coupled to first resistor ladder and configured to select between the plurality of first tap points; and a sample clock bias voltage circuit coupled to the output of the first buffer device, the sample clock bias voltage circuit having a second resistor ladder coupled to the output of the first buffer and having a plurality of second tap points, and the sample clock bias voltage circuit having a second multiplexer coupled to the second resistor ladder and configured to select between the plurality of second tap points.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633